NO. 07-12-00008-CR THROUGH 07-12-00017-CR

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL D

                                       APRIL 5, 2012


                               ALEX RAY FOX, APPELLANT

                                               v.

                           THE STATE OF TEXAS, APPELLEE


               FROM THE 223RD DISTRICT COURT OF GRAY COUNTY;

      NO. 8646 THROUGH 8655; HONORABLE PHIL N. VANDERPOOL, JUDGE


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                             ON ABATEMENT AND REMAND

       Appellant Alex Ray Fox appeals his convictions for possession with intent to

promote child pornography1 and the resulting concurrent sentences of ten years of

imprisonment. The reporter’s record was filed on February 2, 2012. The clerk’s record

was filed on April 3, 2012. Included in the clerk’s record is the trial court’s certification of

defendant’s right of appeal. However, this certification is not signed by appellant or his

attorney. As such, this certification does not comply with Texas Rule of Appellate




       1
           Tex. Penal Code Ann. § 43.26 (West 2011).
Procedure 25.2(d), which requires that the certification be signed by appellant and that

a copy be provided him.


       Accordingly, we abate the appeal, and remand the cause to the trial court to

amend its certification of defendant’s right of appeal. Tex. R. App. P. 25.2(f). On

remand, the trial court shall utilize whatever means it finds necessary to obtain

appellant's signature on an amended trial court's certification and to provide him a copy

of the certification. The court further is directed to cause the amended certification and

any orders signed by the court on remand to be collected into a supplemental clerk’s

record, which shall be filed with the clerk of this Court by April 27, 2012.




                                                         Per Curiam



Do not publish.




                                              2